Title: Thomas Jefferson to Thomas Cooper, 11 April 1818
From: Jefferson, Thomas
To: Cooper, Thomas


                    
                        Dear Sir
                         Monticello Apr. 11. 18.
                    
                    I wrote to you yesterday, since which it has occurred to me that you can render us a great service. among the duties required by the legislature from the Commrs for the location of their University, one is to state to them the sciences proper for such an institution, and the number of Professors necessary. to determine this so as not to endanger overburthening any Professor, it is essential for us to know the number of lectures which will probably constitute a course in each of the sciences. will you then be so good as to send me a statement of this as to every science lectured on in Philadelphia, either in the college or out of it? and that with as little delay as your convenience will admit. I do not mean to include languages. direct it to me at this place, if you please, & be assured of my affection & respect.
                    
                        Th: Jefferson
                    
                